Title: To Thomas Jefferson from James Wilkinson, with Jefferson’s Note, 1 July 1804
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     July 1st. 1804.
                  
                  General Wilkinson has the Honor to submit, to the private Inspection of the President, Portraits of several prominent Characters in Louisiana, (the Territory of Orleans) from the Pens of two Gentlemen, strangers to each other, of different Nations & opposite prejudices—The one a French Man, the other an Atlantic American—But both of them, decidedly opposed to the French Government, & as favourably inclined to that of the United States.—It may be proper to remark, that Genl. W.s opinion is adverse, in several instances, to those which have been communicated to Him—The Genl. believes that Mr. Bore’s resignation may be made a salutary Event, and He takes the Liberty to inclose, to the president—a Letter from Mr Villar formerly resident of Louis the 16th. at New Orleans, respecting the Verbena Aubletia of Louisiana.—
                  
                     [Note by TJ:]
                     Verbena Aubletia, or Verveine rose 
                     l’herbe à glacer l’eau.
                  
                